


Exhibit 10.26




DEBENTURE AND WARRANT AMENDMENT AGREEMENT




THIS DEBENTURE AND WARRANT AMENDMENT AGREEMENT (the “Agreement”), dated as of
May __, 2010, is entered into by and among Gold Horse International, Inc., a
Florida corporation (the “Company”), and the persons identified as “Holders” on
the signature pages hereto (the “Holders”).  Defined terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement (as defined
below).




WHEREAS, pursuant to a Securities Purchase Agreement, dated November 30, 2007
(the “Purchase Agreement”), among the Company and the applicable Holders, the
Holders purchased 10% Senior Secured Convertible Debentures of the Company (the
“10% Debentures”), and were issued warrants exercisable for shares of Common
Stock (the “Warrants”);




WHEREAS, the Company and the Holders entered into a Debenture and Warrant
Amendment Agreement dated as of June 30, 2009 (the “2009 Agreement”) wherein the
Company issued 14% Secured Convertible Debentures (the “Debentures”) in
substitution for the 10% Debentures, and pursuant to which the Company adjusted
the conversion and exercise prices of the Debentures and Warrants, and the
Holders agreed to waive existing defaults as provided therein; and




WHEREAS, the Company and Holders have agreed to enter into this further
Debenture and Warrant Amendment Agreement providing for an additional adjustment
in the conversion price of the Debentures and the exercise price of the
Warrants, as well as providing for the current conversion of the Debentures,
certain limitations regarding the disposition of the Common Stock received upon
conversion or exercise of the Debentures, related rights and the Warrants as set
forth hereunder, and waiver of any existing defaults for the consideration
granted by the Company to the Holders as set forth hereunder.




WHEREAS, the Company is willing to agree not to issue shares of Common Stock at
a price, or options, warrants or convertible securities with an exercise or
conversion price that is less than the exercise price of $0.08 until such
Warrants expire.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:




1.           Amendments and other Agreements.




(a)           Conversion.  The Holders agree to convert their Debentures as of
the date hereof into Common Stock of the Company at a conversion price of $0.08
per share.  The Company agrees to issue all unlegended shares issuable upon
conversion of Debentures (including interest and penalties) set forth on
Schedule A hereto and delivers them to Investors’ counsel along with the opinion
of its counsel that permits them for resale under Section 144 or an existing
registration statement. The shares will be delivered to the Investor immediately
upon delivery of conversion notice.




(b)           Amendment of the Base Conversion Price.  The Base Conversion Price
of the Debentures is hereby reduced to $.0.08 per share.




(c)           Exercise Price.  The exercise price per share of the Common Stock
underlying the Warrants shall be reduced to $0.08, subject to adjustment as
provided in the Warrants. The company agrees to issue new warrant certificate
which reflects this change with the original issue date.  The Company agrees
that, as long as the Warrants are outstanding, the Company will not issue shares
of Common Stock at a price, or grant options or warrants or issue convertible
securities which have an exercise or conversion which is less than the exercise
price of the Warrants of $0.08.




(d)           Outstanding Indebtedness.  The amount of the outstanding
indebtedness, including interest and penalties owing to the Holders, is set
forth on Schedule A hereto as at the date hereof.  Such interest and penalties
as reflected on Schedule A shall also be exchanged for Common Stock of the
Company at a price of $0.08 per share, which number of shares of Common Stock to
be issued is reflected on Schedule A.




(e)           Interest and Penalties.  In the event the investor exercises any
or all of its Warrants on a cashless basis, the Investor will receive
free-trading shares, and there shall be no further interest or penalty charges
as provided in the Debentures and Warrants following the date hereof. The
penalties and interest will continue upon any delay in issuing securities.




--------------------------------------------------------------------------------




(g)           Limitation on Sale of Shares.  The Holders agree that individually
they will not sell in the more than 7% of the daily trading volume of the
Company’s Common Stock on that given day.  This restriction shall apply to
shares and warrants for a one year period commencing on the date of this
Agreement.




2.           Representations and Warranties. The Company hereby makes to the
Holders the following representations and warranties:




(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.




(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing a Company or
Subsidiary debt or otherwise) or other material understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.




(c)           Equal Consideration.  Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents except as provided for herein.




(d)           Holding Period for Amended and Restated Debentures. Pursuant to
Rule 144, the holding period of the Debentures (and underlying shares issuable
upon conversion thereof) and the shares of Common Stock be issued on account of
interest and penalties shall tack back to the original issue date of the
Debentures.  The Company agrees not to take a position contrary to this Section
2(d).  The Company agrees to take all actions, including, without limitation,
the issuance by its legal counsel of any necessary legal opinions, necessary to
issue Common Stock upon conversion of the Debentures and upon exercise of the
Warrants on a cashless basis without restriction and not containing any
restrictive legend with the need for any action by the Holder.




(e)           No Material Adverse Change




3.           Miscellaneous.




(a)           The foregoing waivers shall not be effective unless and until all
Holders shall have agreed to the terms and conditions hereunder.  The waivers,
agreements and obligations of the Holders set forth herein shall be null and
void in the event this Agreement is not executed by all Holders on or before May
__, 2010.  Except as expressly set forth above, all of the terms and conditions
of the 2009 Agreement and the Warrants shall continue in full force and effect.
 The Company shall, within 3 Trading Days of the date hereof, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby (the “8-K Filing”).  From and after the filing of the 8-K
Filing with the Commission, the Holder shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing.  The Company shall consult with the
Holders in issuing any other press releases with respect to the transactions
contemplated hereby.




2

--------------------------------------------------------------------------------




(b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.




(c)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
 The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).




***********************




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.




GOLD HORSE INTERNATIONAL, INC.










By: _________________________________




Name: Liankuan Yang




Title: CEO




[signature page(s) of Holders to follow]




4

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE OF HOLDER TO

GHII AMENDMENT







Name of Holder:____________________________________




By:______________________________________________




Name:____________________________________________




Title:_____________________________________________




5

--------------------------------------------------------------------------------




SCHEDULE A




NAME AND ADDRESS OF HOLDER

ORIGINAL PRINCIPAL AMOUNT OF DEBENTURE

PRINCIPAL AMOUNT DUE ON MAY 14, 2010

INTEREST AMOUNT DUE ON MAY 14, 2010

LIQUIDATED PENALTY AMOUNT DUE ON MAY 14, 2010

TOTAL AMOUNT DUE ON MAY 14, 2010

NUMBER OF COMMON SHARE ISSUED AT $0.08 IN EXCHANGE FOR TOTAL AMOUNT DUE ON MAY
14, 2010

Excalibur Small-Cap Opportunities LP
150 Bloor Street West, Suite 14
Toronto, Ontario
Canada M5S 2X9
416 964-9077

$300,000

$219,212

$27,161

$63,333

$309,706

3,871,325

 

 

 

 

 

 

 

Alpha Capital Anstalt

C/o LH Financial Services Corp.

150 Central Park South

2nd Floor

New York, NY 10019

$500,000

$55,346

$11,235

$50,000

$116,581

1,457,262

 

 

 

 

 

 

 

Whalehaven Capital Fund Limited

560 Sylvan Ave

Englewood Cliffs NJ 07632

201-408-5123

$550,000

$135,109

$9,678

$55,000

$199,787

2,497,337




6

--------------------------------------------------------------------------------